DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-23-20 has been entered.
 
Allowable Subject Matter
The combination of both dependent 11 and dependent 12 together in a single claim would be allowable over the prior art of record including all of the limitations of the base claim and any intervening claims. 
Response to the applicant’s arguments
The previous rejection is withdrawn.
The amendments are entered. 
A new updated search has been conducted and a new rejection is made. Applicant’s arguments are now moot in view of the new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 14 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of United States Patent Application Pub. No.: US 2017/0286675A1 to Shin that was filed in 16 (hereinafter “Shin”) and in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 12-28-20. 
In regard to claim 1 and 14, Negi discloses “1.    A method for spoofing prevention, comprising (see paragraph 25-30 and claims 20-29)
Negi is silent but Shuman teaches “…acquiring, via interface circuitry installed in a vehicle,  (see paragraph 24 and 25 to 28 where the sensor data at the location is collected and sent to the server as a fingerprint)
one or more sensor data generated by one or more sensors including information to identify traffic information;
annotating, via processing circuitry, the one or more sensor data to obtain sensor information, 

    PNG
    media_image1.png
    654
    518
    media_image1.png
    Greyscale
the sensor information extracting traffic information that the one or more sensor data carries, (see paragraph 31 to 39 where a traffic or weather data at the sensors at the location can be collected to be used as a fingerprint to determine if there is spoofing)
 “…the one or more sensor data annotation being implemented by at least one of a signal processing, 
an image processing, and 
a video processing;  (see FIG. 18, where an image and an environmental sensor is used to capture a sensor data photo of a user and a user’s environment using a video camera and a user’s face in a vehicle in paragraph 89)

    PNG
    media_image2.png
    669
    526
    media_image2.png
    Greyscale
Negi is silent but Shuman teaches “….discarding abnormal sensor data that fails to capture surrounding traffic information;” (see paragraph 120 where the sensor data from the fingerprint location and other sensor data indicates a spoofed sensor and then this alert can be provided  to the  
    PNG
    media_image3.png
    698
    811
    media_image3.png
    Greyscale

Negi is silent but Jantz teaches “….the sensor data having all black pixels when abnormal; (see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420),
discarding the abnormal sensor data that fails to capture the surrounding traffic information; (see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420),
for sensor data not determined to be abnormal, determining whether the sensor data is part of a spoofing attempt by comparing the sensor data to sensor data from multiple sensors to determine whether the sensor data is inconsistent with the sensor data from the multiple sensors (see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420), the sensor data being determined to be inconsistent with the sensor data from the multiple sensors when traffic information therein differs from traffic information in the sensor data from the multiple sensors, the sensor data and the sensor data from the multiple sensors being contemporaneously generated”  (Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an embodiment of an autonomous system's neural network identifying objects based on processing of sensor data. As shown, autonomous system 400 (shown in FIG. 4 as an autonomous vehicle) is using a sensor system to detect  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The phantom object may cause the autonomous vehicle 400 to unnecessarily swerve to avoid hitting the phantom object, which may result in the car striking a person on the sidewalk or a car driving next to them. If the behavior-integrity-validation process identifies the dynamic-code module as being tampered with, then the autonomous system may be disabled in favor of manual mode only, preventing the car from causing malicious accidents").
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of JANTZ and the disclosure of Negi since JANTZ teaches that in FIG. 4 a hacker can obtain access to the autonomous vehicle in block 420.  The vehicle can be hacked and a person that is successfully detected and be removed in block 420 by the hacker. Now the threat is a missing threat and the autonomous vehicle can be dangerous and harm a pedestrian.  The method  can include a 

Negi discloses “…informing, via the interface circuitry, the vehicle to ignore a portion of the sensor information that is associated with the spoofing attempt when the spoofing attempt is identified” (see claim 20-38).
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the disclosure of Negi since Shuman teaches to obtain traffic, sound and lighting data from a predetermined location can be used as a fingerprint.  Then a second sensor data location having a sampled audio, traffic and lighting can be obtained for comparison with the fingerprint 

 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of SHIN and the disclosure of Negi since SHIN teaches that a processor can examine the time stamps of the sensor data.  The processor can then include to determine if the sensor data has a time stamp that is consistent or one that is skewed or non-consistent to the sensor data that has been captured. The processor determines if the message is out of the time stamp baseline range. See FIG. 5, blocks 51-57.  If two clocks have relative offset and skew of 0, then they are said to be synchronized; otherwise, they are 

    PNG
    media_image4.png
    368
    505
    media_image4.png
    Greyscale

Negi is silent but Shuman teaches “2.    The method of claim 1, further comprising:
notifying the spoofing attempt to a driver of the vehicle, a vehicle owner, an external sendee, police, or parents of children in the vehicle via a display, a speaker, or a communication device. (see paragraph 120 where an alert is provided to a service provider). 
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the disclosure of Negi since Shuman teaches to obtain traffic, sound and lighting data from a predetermined location can be used as a 

Claims 3-5 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in further in view of U.S. Patent Application No.: US 20190243002 A1 to Song that was filed in 2017 and in view of Shin and in view of Jantz.  
 “3.    The method of claim 1, wherein acquiring the one or more sensor data from the one or more sensors includes acquiring the sensor data from at least one of a camera, a sonar sensor, a radar sensor, and a LIDAR (Light Detecting and Ranging) sensor”, (see paragraph 25 to 35);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Song and the disclosure of Negi since Song teaches that a detection device can detect whether the autonomous vehicle LIDAR and RADAR sensors can be detected to be spoofed signals or valid signals.  Then the autonomous vehicle (“AV”) signals can be ignored if they are spoofed signals.  This can provide that only valid and confirmed signals are used.  If the location is outside a distance then this is likely a false spoofed signal.  This can provide relevant information to see if a signal is valid and increased AV security and to prevent the AV from being hacked.  See paragraphs 8-32 and the abstract of Song.

Negi is silent but Song teaches “4.    The method of claim 1, wherein the one or more sensors are either primary sensors installed originally for autonomous driving or redundant sensors spaced a distance apart from the primary sensors”. (see paragraph 25 to 35 where the sensor can be a radar or LIDAR sensor installed for autonomous driving in autonomous vehicle 10 in FIG. 1 );
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Song and the disclosure of Negi since Song teaches that a detection device can detect whether the autonomous vehicle LIDAR and RADAR sensors can be detected to be spoofed signals or valid signals.  Then the autonomous vehicle (“AV”) signals can be ignored if they are spoofed signals.  This can provide that only valid and confirmed signals are used.  If the location is outside a distance then this is likely a false spoofed signal.  This can provide relevant information to see if a signal is valid and increased AV security and to prevent the AV from being hacked.  See paragraphs 8-32 and the abstract of Song.

Negi is silent but Song teaches “5.    The method of claim 3, further comprising: acquiring a first sensor data from a primary sensor; acquiring a second sensor data from a redundant sensor; and
determining a spoofing attempt based on a determination that the firs sensor data from the primary sensor is inconsistent with the second sensor data from the redundant sensor’. (see paragraph 49 where the INS sensor is a redundant sensor and the first position sensor shows that there is an excessive difference relative to the threshold and where this excessive different indicates a spoofing attack);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Song and the disclosure of Negi since Song teaches that a detection device can detect whether the autonomous vehicle LIDAR and RADAR sensors can be detected to be spoofed signals or valid signals.  Then the autonomous vehicle (“AV”) signals can be ignored if they are spoofed signals.  This can provide that only valid and confirmed signals are used.  If the location is outside a distance then this is likely a false spoofed signal.  This can provide relevant information to see if a signal is valid and increased AV security and to prevent the AV from being hacked.  See paragraphs 8-32 and the abstract of Song.

Claim 6 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of Shin and in view of Jantz. 

Negi is silent but Shuman teaches “6.    The method of claim 1, wherein the traffic information that the one or more
sensor data carries includes at least one of a position of the vehicle, a movement speed of the vehicle, a movement direction of the vehicle, positions of adjacent objects, movement speeds of adjacent objects, movement directions of adjacent objects, a road condition, a traffic signal, and a road obstacle.  (see paragraph 35  to 36 and 87 where a traffic speed and lighting and audio data is provided to indicate if the location is the same as where the signal is provided);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the 

Claim 7 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in further in view of U.S. Patent Application No.: US 20190243002 A1 to Song and in view of Shin and in view of Jantz.  

Negi is silent but Song teaches “7.    The method of claim 1, wherein the abnormal sensor data is generated by either a sensor that is malfunctioning or a sensor that is attacked. (see FIG. 5, block 570 where the sensor signal is indicate as erroneous and then is disregarded in full in block 580)”.
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Song and the disclosure of Negi since Song teaches that a detection device can detect whether the autonomous vehicle LIDAR and RADAR sensors can be detected to be spoofed signals or valid signals.  Then the autonomous vehicle (“AV”) signals can be ignored if they are spoofed signals.  This can provide that only valid and confirmed signals are used.  If the location is outside a distance then this is likely a false spoofed signal.  This can provide relevant information to see if a signal is valid and increased AV security and to prevent the AV from being hacked.  See paragraphs 8-32 and the abstract of Song.

Claim 8 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of Shin and in view of Jantz.
Negi is silent but Shuman teaches “8.    The method of claim 1, further comprising updating the traffic reference information with the portion of the sensor information associated with the potential hazard.  (see paragraph 33 to 45 where the traffic can be received from a first database or a second richer database of traffic information);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the disclosure of Negi since Shuman teaches to obtain traffic, sound and lighting data from a predetermined location can be used as a fingerprint.  Then a second sensor data location having a sampled audio, traffic and lighting can be obtained for comparison with the fingerprint data.  If there is a match of the traffic, audio, lighting then this would infer 

Claims 9 and 14 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of Shin and in view of Jantz. 
Negi discloses “9.    A method for spoofing prevention, comprising (see paragraph 25-30 and claims 20-29)
 “…acquiring, via interface circuitry installed in a vehicle,   (see paragraph 25 to 28 where the sensor data at the location is collected and sent to the server as a fingerprint)
one or more sensor data generated by one or more sensors including information to identify traffic information;
annotating, via processing circuitry, the one or more sensor data to obtain sensor information, the sensor information extracting traffic information that the one or more sensor data carries, (see paragraph 31 to 39 where a traffic or weather data at the sensors at the location can be collected to be used as a fingerprint to determine if there is spoofing) (see paragraph 31 to 39 where a traffic or weather data at the sensors at the location can be collected to be used as a fingerprint to determine if there is spoofing);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the disclosure of Negi since Shuman teaches to obtain traffic, sound and lighting data from a predetermined location can be used as a fingerprint.  Then a second sensor data location having a sampled audio, 

Negi discloses “… the one or more sensor data annotation being implemented by at least one of a signal processing, an image processing, and a video processing ;” (see FIG. 18, where an image and an environmental sensor is used to capture a sensor data photo of a user and a user’s environment using a video camera and a user’s face in a vehicle in paragraph 89)
Negi is silent but Shuman teaches “….discarding abnormal sensor data that fails to capture surrounding traffic information; acquiring, via the interface circuitry, traffic reference information from a database; (see paragraph 120 where the sensor data from the fingerprint location and other sensor data indicates a spoofed sensor and then this alert can be provided  to the service provider; see paragraph 33-43 where a traffic fingerprint can be matched with a database of traffic information; see paragraph 57-67)
Negi is silent but Jantz teaches “…. “…determining whether sensor data is abnormal that fails to capture surrounding traffic information, the sensor data having all black pixels when abnormal….for sensor data to be determined to not be abnormal comparing using the processing circuit the sensor data with the traffic reference information (see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420),….for the sensor data determined to be not be abnormal identify using the processing whether the sensor data is a part of a spoofing attempt based on a comparing, using the processing circuitry, the sensor data with the traffic reference information and being identified when a portion differs” Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The phantom object may cause the autonomous vehicle 400 to unnecessarily swerve to avoid hitting the phantom object, which may result in the car striking a person on the sidewalk or a car driving next to them. If the behavior-integrity-validation process identifies the dynamic-code module as being tampered with, then the autonomous system may be disabled in favor of manual mode only, preventing the car from causing malicious accidents").
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of JANTZ and the disclosure of Negi since JANTZ teaches that in FIG. 4 a hacker can obtain access to the autonomous vehicle in block 420.  The vehicle can be hacked and a 

Negi is silent but Shin teaches the amendments of  “… , the spoofing attempt being identified when a portion of the sensor data differs from the traffic
reference information that is contemporarily generated with acquisition of the sensor data;  ”: (see claims 1-7 where the messages from the processor include a different clock skew and a different time stamp than the messages that are expected to be received and this indicates a compromise condition in the vehicle network; see paragraph 38-40 where the messages include sensor data that indicates a wrong time stamp as this is from a weak or a strong attacker that inserts a message in the sensor data or 
    PNG
    media_image5.png
    762
    610
    media_image5.png
    Greyscale



    PNG
    media_image4.png
    368
    505
    media_image4.png
    Greyscale



Shuman teaches “…identifying, using the processing circuitry, a spoofing attempt based on the comparison between the sensor information and the traffic reference information; and informing, via the interface circuitry, the vehicle to ignore a portion of the sensor information  (see claims 1-14 and paragraph 20-38 where a traffic data from a source and weather data at a location can be provided and then if this fingerprint is inconsistent with the received signal this can indicate a spoofing attempt; see paragraph 121-132 where a first sensor can indicate a first location however, the fingerprint collected of the traffic and the weather are not consistent with this location; see paragraph 57 to 67);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the disclosure of Negi since Shuman teaches to obtain traffic, sound and lighting data from a predetermined location can be used as a fingerprint.  Then a second sensor data location having a sampled audio, traffic and lighting can be obtained for comparison with the fingerprint data.  If there is a match of the traffic, audio, lighting then this would infer that the fingerprint is correct and that the sensor data is accurate.  However, if it is not correct this may be an indication that the signal has been spoofed and is not valid. For example, Shuman describes the traffic, audio and lighting of a location on Wacker in Chicago which has high traffic.   If the sample audio indicates no traffic then this is likely a false spoofed signal.  This can provide relevant information to see if a signal is 

Negi discloses “…that is associated with the spoofing attempt when the spoofing attempt is identified” ” (see claim 20-38).
Claim 10 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of United States Patent Application Pub. No.: US 20140089243 A1 to Oppenheimer and in view of Shin and in view of Jantz. 
Negi is silent but Shuman teaches updating traffic reference information with the sensor information that is associated with a spoofing attempt using a server and different providers.  See paragraph 33. 
Negi is silent as to but Oppenheimer teaches “10.    The method of claim 9, further comprising:
performing machine learning on the sensor data and updating the traffic reference information with the portion of the sensor data that is associated with the spoofing attempt”. (See paragraph 1301, 821, 857 and 2809 and the abstract);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Oppenheimer and the disclosure of Negi since Oppenheimer teaches that a detection device can detect whether there is an abnormal pattern of behavior for a device and if so this can indicate an unauthorized entity has taken control of the device possibly.  This can also be used with a neural network to determine a learned pattern of behavior and if the pattern matches this learned pattern from the neural network, then this can indicate a highly accurate pattern that an unauthorized entity has taken control of the device.  See paragraphs 1301, 821-857 and 2109 and the abstract of Oppenheimer.


Claim 11 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of United States Patent No.: US6269246B1 to Rao and in view of Chinese Patent Pub. No.: CN1870025A and in view of U.S. Patent Application Pub. No.; US20160226892A1 to Sen and in view of Shin and in view of Jantz. 
Negi is silent but Shuman teaches “11.    The method of claim 9, wherein the comparing the sensor data and the traffic reference information further comprises:
comparing signal intensity between the sensor data and the traffic reference information;(see claims 1-14 and paragraph 20-38 where a traffic data from a source and weather data at a location can be provided and then if this fingerprint is inconsistent with the received signal this can indicate a spoofing attempt; see paragraph 121-132 where a first sensor can indicate a first location however, the fingerprint collected of the traffic and the weather are not consistent with this location; see paragraph 57 to 67);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the 

Negi is silent but Rao teaches “…comparing signal frequency between the sensor data and the traffic reference information; (see col. 4, lines 20-40);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Rao and the 

Negi is silent but the ‘025 teaches “comparing a signal period between the sensor data and the traffic reference information; (see claims 1-6 and paragraphs 1-7);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of ‘025 and the disclosure of Negi since ‘025 teaches to determine attributes of data traffic, a signal period can be determined.  This can be determined to see if remedial action is necessary based on a signal period of the traffic.  Then using this period data a predetermined service profile of the user can be used and stored.  This can provide relevant information to see if provider to determine if there is an issue with the data or if the data is valid.  For 

Negi is silent but Sen teaches “comparing a signal amplitude between the sensor data and the traffic reference information; (see paragraph 10)
comparing signal rise and fall times between the sensor data and the traffic reference information; (see paragraph 10)
comparing a source location between the sensor data and the traffic reference information; and (see paragraph 71-81)
comparing maximum and minimum values between the sensor data and the traffic reference information”. (see paragraph 10);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Sen and the disclosure of Negi since Sen teaches that fingerprinting can be defeated by 1. Varying parameters of the RF signal including 2. A phase of the signal, 3. Frequency of the signal, 4. Shape of the RF signal, 5. Phase and amplitude and frequency and the size of the signal. One of ordinary skill in 

Claim 12 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in further in view of U.S. Patent Application No.: US 20190243002 A1 to Song and in view of Shin and in view of Jantz.  
Negi is silent but Song teaches “12.    The method of claim 9, wherein the abnormal sensor data is generated by either a sensor that is malfunctioning or a sensor that is attacked. (see FIG. 5, block 570 where the sensor signal is indicate as erroneous and then is disregarded in full in block 580)”.
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the 
Claim 13 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of United States Patent Application Pub. No.: US 2017/0286675A1 to Shin that was filed in 16 (hereinafter “Shin”) and in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 12-28-20. 

Negi is silent but Shuman teaches “13.    The method of claim 9, wherein identifying the spoofing attempt further comprises:
comparing the sensor information and the traffic reference information; identifying at least one inconsistent sensor data based on the comparison between the sensor information and the traffic reference information , the at least one inconsistent sensor data providing different traffic information compared to the traffic reference information; and determining the spoofing attempt based on a determination that the at least one inconsistent sensor data is identified. ;(see claims 1-14 and paragraph 20-38 where a traffic data from a source and weather data at a location can be provided and then if this fingerprint is inconsistent with the received signal this can indicate a spoofing attempt; see paragraph 121-132 where a first sensor can indicate a first location however, the fingerprint collected of the traffic and the weather are not consistent with this location; see paragraph 57 to 67)


Claim 15-16 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and Song and in view of Shin and in view of Jantz.

The primary reference is silent but Song teaches “15.    The apparatus of claim 14, wherein the one or more sensors include at least one of a camera, a sonar sensor, a radar sensor, and a LIDAR (Light Detecting and Ranging) sensor, (see paragraph 25 to 35)”;
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Song and the disclosure of Negi since Song teaches that a detection device can detect whether the autonomous vehicle LIDAR and RADAR sensors can be detected to be spoofed signals or valid signals.  Then the autonomous vehicle (“AV”) signals can be ignored if they are spoofed signals.  This can provide that only valid and confirmed signals are used.  If the location is outside a distance then this is likely a false spoofed signal.  This can provide relevant information to see if a signal is valid and increased AV security and to prevent the AV from being hacked.  See paragraphs 8-32 and the abstract of Song.

The primary reference is silent but Song teaches “16.    The apparatus of claim 14, wherein the one or more sensors are either primary sensors installed originally for autonomous driving or redundant sensors spaced a distance apart from the primary sensors. ”. (see paragraph 25 to 35 where the sensor can be a radar or LIDAR sensor installed for autonomous driving in autonomous vehicle 10 in FIG. 1 );
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Song and the disclosure of Negi since Song teaches that a detection device can detect whether the autonomous vehicle LIDAR and RADAR sensors can be detected to be spoofed signals or valid signals.  Then the autonomous vehicle (“AV”) signals can be ignored if they are spoofed signals.  This can provide that only valid and confirmed signals are used.  If the location is outside a distance then this is likely a false spoofed signal.  This can provide relevant information to see if a signal is valid and increased AV security and to prevent the AV from being hacked.  See paragraphs 8-32 and the abstract of Song.

Claims 17-18 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of Shin and in view of Jantz.

Negi is silent but Shuman teaches “17.    The apparatus of claim 14, wherein the processing circuitry is further configured to:
acquire, via the interface circuitry, traffic reference information from a database;
compare the sensor information and the traffic reference information;
identify a spoofing attempt based on the comparison between the sensor information and the traffic reference information; and
inform, via the interface circuitry, the vehicle to ignore a portion of the sensor information that is associated with the spoofing attempt when the spoofing attempt is identified. ;(see claims 1-14 and 
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the disclosure of Negi since Shuman teaches to obtain traffic, sound and lighting data from a predetermined location can be used as a fingerprint.  Then a second sensor data location having a sampled audio, traffic and lighting can be obtained for comparison with the fingerprint data.  If there is a match of the traffic, audio, lighting then this would infer that the fingerprint is correct and that the sensor data is accurate.  However, if it is not correct this may be an indication that the signal has been spoofed and is not valid. For example, Shuman describes the traffic, audio and lighting of a location on Wacker in Chicago which has high traffic.   If the sample audio indicates no traffic then this is likely a false spoofed signal.  This can provide relevant information to see if a signal is 

Negi is silent but Shuman teaches “18.    The apparatus of claim 17, wherein the processing circuitry is further configured to:
compare the sensor information and the traffic reference information; identify at least one inconsistent sensor data based on the comparison between the sensor information and the traffic reference information , the at least one inconsistent sensor data providing different traffic information compared to the traffic reference information; and
determine the spoofing attempt based on a determination that the at least one inconsistent sensor data is identified. ;(see claims 1-14 and paragraph 20-38 where a traffic data from a source and weather data at a location can be provided and then if this fingerprint is inconsistent with the received signal this can indicate a spoofing attempt; see paragraph 121-132 where a first sensor can indicate a first location however, the 
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shuman and the disclosure of Negi since Shuman teaches to obtain traffic, sound and lighting data from a predetermined location can be used as a fingerprint.  Then a second sensor data location having a sampled audio, traffic and lighting can be obtained for comparison with the fingerprint data.  If there is a match of the traffic, audio, lighting then this would infer that the fingerprint is correct and that the sensor data is accurate.  However, if it is not correct this may be an indication that the signal has been spoofed and is not valid. For example, Shuman describes the traffic, audio and lighting of a location on Wacker in Chicago which has high traffic.   If the sample audio indicates no traffic then this is likely a false spoofed signal.  This can provide relevant information to see if a signal is valid and increased security.  See paragraphs 61-80 and 21-32 and the abstract of Shuman.

Claim 19 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of Oppenheimer and in view of Shin and in view of Jantz.

Negi is silent but Oppenheimer teaches “19.    The apparatus of claim 17, wherein the processing circuitry is further configured to:
perform machine learning on the sensor information and update the traffic reference information with the portion of the sensor information that is associated with the spoofing attempt. (see paragraph 821, 857 and 2809 and the abstract);
 It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Oppenheimer and the disclosure of Negi since Oppenheimer teaches that a detection device can detect whether there is an abnormal pattern of behavior for a device and if so this can indicate an unauthorized entity has taken control of the device 

Claim 20 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20170193285A1 to Negi et al. and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of Shin and in view of Jantz.
Negi is silent but Shuman teaches “20.    The apparatus of claim 18, wherein the processing circuitry is further configured to:
notifying the spoofing attempt to a driver of the vehicle, a vehicle owner, an external service, police, or parents of children in the vehicle via a display, a speaker, or a communication device” (see paragraph 120 where an alert is provided to a service provider).

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669